BILLINGS, Chief Judge.
Charles Lee Slankard has appealed from the order of the Circuit Court of Jasper County overruling his Rule 27.26, V.A.M.R. motion to vacate a judgment and five-year sentence for armed robbery. We affirm.
The only ground preserved for appellate review is the court’s finding and conclusion, following an evidentiary hearing, that appellant’s 1972 guilty plea was entered voluntarily and with full understanding of the nature of the charge. All other grounds asserted in his motion are deemed abandoned. Crow v. State, 514 S.W.2d 13 (Mo.App.1974).
Our review in post-conviction proceedings is limited to a determination of whether the findings, conclusions and judgment of the trial court were clearly erroneous. Rule 27.26(j); Gates v. State, 515 S.W.2d 762 (Mo.App.1974).
We have read the transcript of the evidentiary hearing, including the record of the proceedings wherein appellant entered his plea of guilty. The guilty plea record clearly refutes appellant’s contention. Appellant’s false and ill-founded hope he would be granted probation or placed on judicial parole does not invalidate his unequivocal and voluntary plea of guilty. Day v. State, 516 S.W.2d 53 (Mo.App.1974).
The judgment is affirmed.
All concur.